DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendment
2.	The amendment filed September 21, 2022 has been entered. Claim 28 was amended.  Claims 2-27, 29-30 and 47-71 are canceled. Claims 1, 31-38 and 46 are withdrawn from consideration. Claims 28 and 39-45 are under consideration in this Office Action.

Maintained Grounds of Rejection 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 28 and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al., (WO 2000021983  published April 2000; priority to October 1998) in view Cole (WO 2002074903 published Sept, 2002; priority to Feb. 2001).
The claims are drawn to a device for assaying for the presence of antibodies in a sample from a subject, wherein the antibodies bind to epitopes of Mycobacterium tuberculosis antigens, wherein the device comprises four or more isolated polypeptides or antigenic fragments or variants thereof, wherein the polypeptides comprise polypeptides selected from the group consisting of SEQ ID NOs:1, 3, 5, 7, 9, 11, 13, and 15, wherein the variants have at least 90% identity to SEQ ID NOs:1, 3, 5, 7, 9, 11, 13, or 15. 
It is noted that the instant specification defines “ antigenic fragment as 
“An antigenic fragment is a polypeptide having an amino acid sequence that entirely is the same as part but not all of the amino acid sequence of one of
 the aforementioned Mycobacterium tuberculosis polypeptides. The antigenic fragment can be "free-standing," or comprised within a larger polypeptide of which they form a part or region, most preferably as a single continuous region.”
Andersen et al., teach in order to achieve a very high sensitivity for a serodiagnostic TB reagent it is important to combine two or more TB antigens, or alternatively, to use recombinant fusions proteins comprising at least two proteins or B cell epitopes. The antibody response of tuberculosis is heterogeneous with considerably person-to-person variance to which antigens that are recognized by the antibodies and therefore it can be an advantage to use combinations of proteins (e.g. in protein cocktails) which may increase the sensitivity and be recognized by sera from a high proportion of infected individuals [para. 0013].  Andersen et al., disclose a diagnostic tool comprising a combination of two or more substantially pure polypeptides [para. 0033]. The monoclonal or polyclonal antibody, which is specifically reacting with a polypeptide according to the invention in an immunoassay, or a specific binding fragment is used as the diagnostic reagent [para. 0053]. 
 In immunodiagnostics, it is often possible and practical to prepare antigens from segments of a known immunogenic protein or polypeptide [para. 0093]. When identifying B-cell epitopes the assay should be an ELISA using overlapping oligomers derived from the polypeptide as the coating layer on a microtiter plate as described elsewhere [para. 0099].  After the recombinant preparation of the polypeptide according to the invention, the isolation of the polypeptide may for instance be carried out by affinity chromatography (or other conventional biochemical procedures based on chromatography), using a monoclonal antibody which substantially specifically binds the polypeptide [para. 0115].  A number of possible diagnostic assays and methods can be envisaged (some more specifically described in the examples and the list of properties): a sample comprising whole blood or mononuclear cells (i.e. T-lymphocytes) from a patient could be contacted with a sample of one or more polypeptides of the invention [para. 0121]. Andersen et al., teach biotinylated proteins and streptavidin in Example 3; thereby teaching claim 42-43.   Andersen et al., demonstrates the presence of anti-Mycobacterial antibodies in serum by contacting a serum sample from a subject with at least one of the polypeptide fragments of the invention and using well-known methods for visualising the reaction between the antibody and antigen such as ELISA, Western blot, precipitation assays [para. 0123].  

 Andersen et al., disclose a method of detecting antibodies (detecting antibody binding to M. tuberculosis antigens from a tuberculosis patient; paragraphs [0056], [0089]) in a sample from a subject (subject blood sample; paragraphs [0055], [0121]), wherein the antibodies bind to epitopes of Mycobacterium tuberculosis antigens (binding epitopic regions or immunogenic portions of M. tuberculosis antigens; paragraphs [0014], [0097]), comprising: i) contacting the sample (paragraphs [0055], [0121]) with two of the four antigens; paragraphs [0013], [0153]) isolated polypeptides (paragraphs [0011], [0050]) or antigenic fragments or variants thereof, wherein the polypeptides comprise polypeptides of SEQ ID NOs:1 (polypeptide of SEQ ID NO: 30 is 100% identical to SEQ ID NO: 1 of the instant application; paragraphs [0073], [0083]) and SEQ ID NO: 13 (polypeptide of SEQ ID NO: 149 is 100% identical to SEQ ID NO: 13 of the instant application; paragraphs [0073], [0074]); and ii) detecting formation of antibody-peptide complexes (ELISA assay to detect M. tuberculosis antibodies; paragraph [0093]) comprising said isolated polypeptides (paragraphs [0011], [0050]) or antigenic fragments or variants thereof; wherein formation of said complexes is indicative of the presence of the antibodies to epitopes of Mycobacterium tuberculosis antigens in said sample (ELISA results indicate presence of anti-Mycobacterial antibodies in the sample; paragraph [0123]).  While Andersen et al., teach a device generally having four antigens and specifically teach two of the recited antigens; Andersen et al., does not teach the device having four of the recited antigens.

Alignment of SEQ ID NO:1
AAY87876
ID   AAY87876 standard; protein; 144 AA.
XX
AC   AAY87876;
XX
DT   15-JUN-2007  (revised)
DT   06-OCT-2000  (first entry)
XX
DE   M. tuberculosis antigen TB16 protein.
XX
KW   Tuberculosis; TB; antigen; vaccine; diagnosis; somatic; tuberculostatic;
KW   infection; interferon-gamma; IFN-gamma; protective immunity; therapy;
KW   delayed type hypersensitivity response; TB16; BOND_PC;
KW   hypothetical protein;
KW   hypothetical protein MT2240 [Mycobacterium tuberculosis CDC1551];
KW   hypothetical protein Rv2185c [Mycobacterium tuberculosis H37Rv]; TB16.3;
KW   hypothetical protein Mb2207c [Mycobacterium bovis AF2122/97];
KW   hypothetical protein TB16.3;
KW   hypothetical protein TB16.3 [Mycobacterium bovis BCG str. Pasteur 1173P2;
KW   hypothetical protein MRA_2200 [Mycobacterium tuberculosis H37Ra];
KW   CONSERVED HYPOTHETICAL PROTEIN TB16.3;
KW   CONSERVED HYPOTHETICAL PROTEIN TB16.3 [Mycobacterium bovis AF2122/97];
KW   CONSERVED HYPOTHETICAL PROTEIN TB16.3 [Mycobacterium tuberculosis H37Rv];
KW   conserved hypothetical protein;
KW   conserved hypothetical protein [Mycobacterium tuberculosis CDC1551];
KW   conserved hypothetical protein TB16.3 [Mycobacterium tuberculosis C].
XX
OS   Mycobacterium tuberculosis.
XX
CC PN   WO200021983-A2.
XX
CC PD   20-APR-2000.
XX
CC PF   08-OCT-1999;   99WO-DK000538.
XX
PR   08-OCT-1998;   98DK-00001281.
PR   21-JAN-1999;   99US-0116673P.
XX
CC PA   (STAT-) STATENS SERUM INST.
XX
CC PI   Andersen P,  Weldingh K,  Hansen CV,  Florio W,  Okkels LMM;
CC PI   Skjot RLV,  Rosenkrands I;
XX
DR   WPI; 2000-317931/27.
DR   N-PSDB; AAA39570.
DR   PC:NCBI; gi2911105.
XX
CC PT   Novel polypeptide of somatic protein extract useful as vaccine against 
CC PT   virulent Mycobacterium infection, isolated from cell wall, cell membrane 
CC PT   and cytosol.
XX
CC PS   Claim 1; Page 103; 126pp; English.
XX
CC   This invention describes a novel polypeptide (PP) of somatic proteins 
CC   extract (I) which have tuberculostatic activity. (I) or their subsequence
CC   has at least one of the following properties: (a) the PP induces an in 
CC   vitro recall response, or an in vitro response, during primary infection 
CC   with virulent Mycobacterium, determined by a release of interferon (IFN)-
CC   gamma, (b) PP induces a protective immunity, determined by vaccinating an
CC   animal with PP and an adjuvant, three times at two weeks intervals, (c) 
CC   PP induces an in vitro response, or in vitro recall response, determined 
CC   by release of IFN-gamma of at least 1000 pg/ml or 500 pg/ml, 
CC   respectively, from Peripheral Blood Mononuclear Cells (PBMC) withdrawn 
CC   from TB patients, or PPD positive individuals, 6 months after diagnosis, 
CC   (d) PP induces a specific antibody response in a TB patient, as 
CC   determined by enzyme linked immunosorbent assay (ELISA) technique or a 
CC   western blot, (e) PP induces a positive delayed type hypersensitivity 
CC   (DTH) response, determined by intradermal injection. (I) and (II) are 
CC   useful in preparing a prophylactic or therapeutic medicine as a vaccine 
CC   for induction of a protective or generation of an immune response in a 
CC   mammal against infection with a virulent Mycobacterium. (I) and (II) are 
CC   also useful as diagnostic reagent for the diagnosis of a virulent 
CC   Mycobacterium infection. The vaccine of the invention induces efficient 
CC   immunological memory, providing long term protection against TB. This 
CC   sequence represents a Mycrobacterium tuberculosis TB16 antigen described 
CC   in the invention
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 144 AA;

  Query Match             100.0%;  Score 731;  DB 1;  Length 144;
  Best Local Similarity   100.0%;  
Matches  144;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MADKTTQTIYIDADPGEVMKAIA DIEAYPQWISEYKEVEILEADDEGYPKRARMLMDAAI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MADKTTQTIYIDADPGEVMKAIA DIEAYPQWISEYKEVEILEADDEGYPKRARMLMDAAI 60

Qy        61 FKDTLIMSYEWPEDRQSLSWTLESSSLLKSLEGTYRLAPKGSGTEVTYELAVDLAVPMIG 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        61 FKDTLIMSYEWPEDRQSLSWTLESSSLLKSLEGTYRLAPKGSGTEVTYELAVDLAVPMIG 120

Qy        121 MLKRKAERRLIDGALKDLKKRVEG 144
              ||||||||||||||||||||||||
Db        121 MLKRKAERRLIDGALKDLKKRVEG 144



Alignment of SEQ ID NO:13
AAY87865
ID   AAY87865 standard; protein; 146 AA.
XX
AC   AAY87865;
XX
DT   15-JUN-2007  (revised)
DT   06-OCT-2000  (first entry)
XX
DE   M. tuberculosis antigen TB15A protein.
XX
KW   Tuberculosis; TB; antigen; vaccine; diagnosis; somatic; tuberculostatic;
KW   infection; interferon-gamma; IFN-gamma; protective immunity; therapy;
KW   delayed type hypersensitivity response; TB15A; BOND_PC;
KW   universal stress protein family;
KW   universal stress protein family [Mycobacterium tuberculosis CDC1551];
KW   IRON-REGULATED CONSERVED HYPOTHETICAL PROTEIN TB15.3; TB15.3;
KW   hypothetical protein;
KW   hypothetical protein Mb1662 [Mycobacterium bovis AF2122/97];
KW   hypothetical protein TB15.3;
KW   hypothetical protein TB15.3 [Mycobacterium bovis BCG str. Pasteur 1173P2;
KW   hypothetical protein MRA_1646 [Mycobacterium tuberculosis H37Ra];
KW   CONSERVED HYPOTHETICAL PROTEIN TB15.3;
KW   CONSERVED HYPOTHETICAL PROTEIN TB15.3 [Mycobacterium bovis AF2122/97].
XX
OS   Mycobacterium tuberculosis.
XX
CC PN   WO200021983-A2.
XX
CC PD   20-APR-2000.
XX
CC PF   08-OCT-1999;   99WO-DK000538.
XX
PR   08-OCT-1998;   98DK-00001281.
PR   21-JAN-1999;   99US-0116673P.
XX
CC PA   (STAT-) STATENS SERUM INST.
XX
CC PI   Andersen P,  Weldingh K,  Hansen CV,  Florio W,  Okkels LMM;
CC PI   Skjot RLV,  Rosenkrands I;
XX
DR   WPI; 2000-317931/27.
DR   N-PSDB; AAA39559.
DR   PC:NCBI; gi2113920.
DR   PC:BIND; 163074, 163072, 163075, 163071, 163073, 163076.
XX
CC PT   Novel polypeptide of somatic protein extract useful as vaccine against 
CC PT   virulent Mycobacterium infection, isolated from cell wall, cell membrane 
CC PT   and cytosol.
XX
CC PS   Claim 1; Page 81; 126pp; English.
XX
CC   This invention describes a novel polypeptide (PP) of somatic proteins 
CC   extract (I) which have tuberculostatic activity. (I) or their subsequence
CC   has at least one of the following properties: (a) the PP induces an in 
CC   vitro recall response, or an in vitro response, during primary infection 
CC   with virulent Mycobacterium, determined by a release of interferon (IFN)-
CC   gamma, (b) PP induces a protective immunity, determined by vaccinating an
CC   animal with PP and an adjuvant, three times at two weeks intervals, (c) 
CC   PP induces an in vitro response, or in vitro recall response, determined 
CC   by release of IFN-gamma of at least 1000 pg/ml or 500 pg/ml, 
CC   respectively, from Peripheral Blood Mononuclear Cells (PBMC) withdrawn 
CC   from TB patients, or PPD positive individuals, 6 months after diagnosis, 
CC   (d) PP induces a specific antibody response in a TB patient, as 
CC   determined by enzyme linked immunosorbent assay (ELISA) technique or a 
CC   western blot, (e) PP induces a positive delayed type hypersensitivity 
CC   (DTH) response, determined by intradermal injection. (I) and (II) are 
CC   useful in preparing a prophylactic or therapeutic medicine as a vaccine 
CC   for induction of a protective or generation of an immune response in a 
CC   mammal against infection with a virulent Mycobacterium. (I) and (II) are 
CC   also useful as diagnostic reagent for the diagnosis of a virulent 
CC   Mycobacterium infection. The vaccine of the invention induces efficient 
CC   immunological memory, providing long term protection against TB. This 
CC   sequence represents a Microbacterium tuberculosis TB15A antigen described
CC   in the invention
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 146 AA;

  Query Match             100.0%;  Score 716;  DB 1;  Length 146;  Best Local Similarity   100.0%;   Matches  146;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;



Qy          1 MSAYKTVVVGTDGSDSSMRAVDRAAQIAGADAKLIIASAYLPQHEDARAADILKDESYKV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSAYKTVVVGTDGSDSSMRAVDRAAQIAGADAKLIIASAYLPQHEDARAADILKDESYKV 60

Qy        61 TGTAPIYEILHDAKERAHNAGAKNVEERPIVGAPVDALVNLADEEKADLLVVGNVGLSTI 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        61 TGTAPIYEILHDAKERAHNAGAKNVEERPIVGAPVDALVNLADEEKADLLVVGNVGLSTI 120

Qy        121 AGRLLGSVPANVSRRAKVDVLIVHTT 146
              ||||||||||||||||||||||||||
Db        121 AGRLLGSVPANVSRRAKVDVLIVHTT 146

Cole et al., teach an in vitro diagnostic method for the detection of the presence or the absence of antibodies which bind to an antigen or fragment of antigen comprising a mycobacterium purified polypeptide molecule, wherein the method comprises contacting the antigen or fragment of antigen with a biological fluid for a time and under conditions sufficient for the antigen and antibodies in the biological fluid to form an immunological complex, detecting the formation of the complex, and optionally measuring the formation of the immunological complex [para. 0052].  The detection step can further comprise measuring the formation of the antigen-antibody complex. The formation of the antigen-antibody complex is preferably measured by immunoassay based on Western blot technique, ELISA (enzyme linked immunosorbent assay), indirect immunofluorescent assay, or immunoprecipitation assay [para. 0052]. Immunoassays can be carried out by immobilizing one of the immunoreagents, the antigen of the invention is retained on a carrier surface while retaining immunoreactivity of the reagent.  The antigen is attached to a solid support, the support is usually a glass or plastic material. Plastic materials molded in the form of plates, tubes, beads, or disks are preferred [para. 148]; thereby teaching claim 44. The M. tuberculosis  marker polypeptides may be labeled. Examples of suitable labels are radioactive labels, enzymatic labels, fluorescent labels, chemiluminescent labels, and chromophores [para 0141].  The polypeptides can be labeled, for example, with an immunoassay label selected from the group consisting of radioactive, enzymatic, fluorescent, chemiluminescent labels, and chromophores; thereby teaching claims 42-43. The immunological complexes can be labeled with an immunoassay label selected from the group consisting of radioactive, enzymatic, fluorescent, chemiluminescent labels, and chromophores.
The diagnostic kit for the detection of the presence or absence of antibodies, which bind to the M. tuberculosis marker polypeptide of the invention or mixtures of the polypeptides, contains antigen comprising the M. tuberculosis and M. leprae marker polypeptide, or mixtures thereof, and means for detecting the formation of immune complex between the antigen and antibodies. The antigens and the means are present in an amount sufficient to perform the detection [Cole’s claims 38-39].  

Alignment of SEQ ID NO:1
ABU05867
ID   ABU05867 standard; protein; 144 AA.
XX
AC   ABU05867;
XX
DT   08-APR-2003  (first entry)
XX
DE   M. tuberculosis and M. leprae marker protein #518.
XX
KW   Mycobacterioses; survival; virulence; protective antigen; vaccine;
KW   mycobacterial disease; tuberculosis; leprosy.
XX
OS   Mycobacterium tuberculosis.
OS   Mycobacterium leprae.
XX
CC PN   WO200274903-A2.
XX
CC PD   26-SEP-2002.
XX
CC PF   22-FEB-2002; 2002WO-IB001973.
XX
PR   22-FEB-2001; 2001US-0270123P.
XX
CC PA   (INSP ) INST PASTEUR.
XX
CC PI   Cole S;
XX
DR   WPI; 2002-759885/82.
XX
CC PT   Identifying and selecting genes for survival or virulence of mycobacteria
CC PT   by a comparative genomic analysis of the sequences of Mycobacterium 
CC PT   tuberculosis and M. leprae.
XX
CC PS   Claim 17; Page 729; 874pp; English.
XX
CC   This invention relates to a novel method for identifying essential genes 
CC   for survival or virulence of mycobacteria species. The method comprises 
CC   aligning the genomic sequence of a first mycobacterium species on a 
CC   genomic sequence of a second mycobacterium species and selecting a 
CC   polynucleotide sequence that is highly conserved in both genomes with no 
CC   counterparts in other bacterial genomic sequences and that corresponds to
CC   an essential gene for the survival or virulence of mycobacterium species.
CC   The method of the invention is useful for detecting M. tuberculosis or M.
CC   leprae infection. The method reduces the number of potential new targets 
CC   and protective antigens for new drugs and vaccine compositions to treat 
CC   and prevent mycobacterial diseases, particularly tuberculosis and 
CC   leprosy. The present sequence represents a marker protein from 
CC   Mycobacterium tuberculosis and Mycobacterium leprae identified using the 
CC   method of the invention
XX
SQ   Sequence 144 AA;


Query Match             99.5%;  Score 727;  DB 2;  Length 144;
 Best Local Similarity   99.3%;  
Matches  143;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MADKTTQTIYIDADPGEVMKAIA DIEAYPQWISEYKEVEILEADDEGYPKRARMLMDAAI 60
              :|||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 VADKTTQTIYIDADPGEVMKAIA DIEAYPQWISEYKEVEILEADDEGYPKRARMLMDAAI 60

Qy        61 FKDTLIMSYEWPEDRQSLSWTLESSSLLKSLEGTYRLAPKGSGTEVTYELAVDLAVPMIG 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        61 FKDTLIMSYEWPEDRQSLSWTLESSSLLKSLEGTYRLAPKGSGTEVTYELAVDLAVPMIG 120

Qy        121 MLKRKAERRLIDGALKDLKKRVEG 144
              ||||||||||||||||||||||||
Db        121 MLKRKAERRLIDGALKDLKKRVEG 144

Alignment of SEQ ID NO:3
ABU05948
ID   ABU05948 standard; protein; 129 AA.
XX
AC   ABU05948;
XX
DT   15-JUN-2007  (revised)
DT   08-APR-2003  (first entry)
XX
DE   M. tuberculosis and M. leprae marker protein #599.
XX
KW   Mycobacterioses; survival; virulence; protective antigen; vaccine;
KW   mycobacterial disease; tuberculosis; leprosy; BOND_PC;
KW   hypothetical protein;
KW   hypothetical protein MT3462 [Mycobacterium tuberculosis CDC1551];
KW   hypothetical protein Rv3354 [Mycobacterium tuberculosis H37Rv];
KW   hypothetical protein MRA_3394 [Mycobacterium tuberculosis H37Ra];
KW   CONSERVED HYPOTHETICAL PROTEIN;
KW   CONSERVED HYPOTHETICAL PROTEIN [Mycobacterium tuberculosis H37Rv];
KW   conserved hypothetical protein [Mycobacterium tuberculosis C];
KW   conserved hypothetical protein [Mycobacterium tuberculosis str. Haarlem].
XX
OS   Mycobacterium tuberculosis.
OS   Mycobacterium leprae.
XX
CC PN   WO200274903-A2.
XX
CC PD   26-SEP-2002.
XX
CC PF   22-FEB-2002; 2002WO-IB001973.
XX
PR   22-FEB-2001; 2001US-0270123P.
XX
CC PA   (INSP ) INST PASTEUR.
XX
CC PI   Cole S;
XX
DR   WPI; 2002-759885/82.
DR   PC:NCBI; gi2661632.
XX
CC PT   Identifying and selecting genes for survival or virulence of mycobacteria
CC PT   by a comparative genomic analysis of the sequences of Mycobacterium 
CC PT   tuberculosis and M. leprae.
XX
CC PS   Claim 17; Page 815-816; 874pp; English.
XX
CC   This invention relates to a novel method for identifying essential genes 
CC   for survival or virulence of mycobacteria species. The method comprises 
CC   aligning the genomic sequence of a first mycobacterium species on a 
CC   genomic sequence of a second mycobacterium species and selecting a 
CC   polynucleotide sequence that is highly conserved in both genomes with no 
CC   counterparts in other bacterial genomic sequences and that corresponds to
CC   an essential gene for the survival or virulence of mycobacterium species.
CC   The method of the invention is useful for detecting M. tuberculosis or M.
CC   leprae infection. The method reduces the number of potential new targets 
CC   and protective antigens for new drugs and vaccine compositions to treat 
CC   and prevent mycobacterial diseases, particularly tuberculosis and 
CC   leprosy. The present sequence represents a marker protein from 
CC   Mycobacterium tuberculosis and Mycobacterium leprae identified using the 
CC   method of the invention
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 129 AA;

  Query Match             100.0%;  Score 645;  DB 2;  Length 129;
  Best Local Similarity   100.0%;  
  Matches  129;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MNLRRHQTLTLRLLAASAGILSAAAFAAPAQANPVDDAFIAALNNAGVNYGDPVDAKALG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNLRRHQTLTLRLLAASAGILSAAAFAAPAQANPVDDAFIAALNNAGVNYGDPVDAKALG 60

Qy        61 QSVCPILAEPGGSFNTAVASVVARAQGMSQDMAQTFTSIAISMYCPSVMADVASGNLPAL 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        61 QSVCPILAEPGGSFNTAVASVVARAQGMSQDMAQTFTSIAISMYCPSVMADVASGNLPAL 120

Qy        121 PDMPGLPGS 129
              |||||||||
Db        121 PDMPGLPGS 129

Alignment of SEQ ID NO:11
ABU05598
ID   ABU05598 standard; protein; 100 AA.
XX
AC   ABU05598;
XX
DT   15-JUN-2007  (revised)
DT   08-APR-2003  (first entry)
XX
DE   M. tuberculosis and M. leprae marker protein #249.
XX
KW   Mycobacterioses; survival; virulence; protective antigen; vaccine;
KW   mycobacterial disease; tuberculosis; leprosy; BOND_PC;
KW   hypothetical protein;
KW   hypothetical protein ML2199 [Mycobacterium leprae TN];
KW   conserved hypothetical protein;
KW   conserved hypothetical protein [Mycobacterium leprae].
XX
OS   Mycobacterium tuberculosis.
OS   Mycobacterium leprae.
XX
CC PN   WO200274903-A2.
XX
CC PD   26-SEP-2002.
XX
CC PF   22-FEB-2002; 2002WO-IB001973.
XX
PR   22-FEB-2001; 2001US-0270123P.
XX
CC PA   (INSP ) INST PASTEUR.
XX
CC PI   Cole S;
XX
DR   WPI; 2002-759885/82.
DR   PC:NCBI; gi13093732.
XX
CC PT   Identifying and selecting genes for survival or virulence of mycobacteria
CC PT   by a comparative genomic analysis of the sequences of Mycobacterium 
CC PT   tuberculosis and M. leprae.
XX
CC PS   Claim 17; Page 430; 874pp; English.
XX
CC   This invention relates to a novel method for identifying essential genes 
CC   for survival or virulence of mycobacteria species. The method comprises 
CC   aligning the genomic sequence of a first mycobacterium species on a 
CC   genomic sequence of a second mycobacterium species and selecting a 
CC   polynucleotide sequence that is highly conserved in both genomes with no 
CC   counterparts in other bacterial genomic sequences and that corresponds to
CC   an essential gene for the survival or virulence of mycobacterium species.
CC   The method of the invention is useful for detecting M. tuberculosis or M.
CC   leprae infection. The method reduces the number of potential new targets 
CC   and protective antigens for new drugs and vaccine compositions to treat 
CC   and prevent mycobacterial diseases, particularly tuberculosis and 
CC   leprosy. The present sequence represents a marker protein from 
CC   Mycobacterium tuberculosis and Mycobacterium leprae identified using the 
CC   method of the invention
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 100 AA;

  Query Match             84.4%;  Score 426;  DB 2;  Length 100;
  Best Local Similarity   84.0%;  
  Matches   84;  Conservative    7;  Mismatches    9;  Indels    0;  Gaps    0;

Qy          1 MCSGPKQGLTLPASVDLEKETVITGRVVDGDGQAVGGAFVRLLDSSDEFTAEVVASATGD 60
              ||| ||| | |||:|:|||||||||||||  |||||||||||||||:||||||| |||||
Db          1 MCSEPKQRLALPANVNLEKETVITGRVVDRKGQAVGGAFVRLLDSSNEFTAEVVTSATGD 60

Qy         61 FRFFAAPGSWTLRALSAAGNGDAVVQPSGAGIHEVDVKIT 100
              ||||||||||||||||: |||||:: ||| |||:||||||
Db         61 FRFFAAPGSWTLRALSSVGNGDAMMSPSGTGIHKVDVKIT 100

Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Cole’s polypeptides to Andersen et al’s device in order to provide diagnostics using Cole’s and Andersen polypeptides to detect and diagnosis M. tuberculosis within a biological sample. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the polypeptides when Cole explicitly teach a solid support device which detects of the presence or the absence of antibodies which bind to an antigen or fragment of antigen comprising a mycobacterium purified polypeptide molecule .
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a device comprising four or more polypeptides or antigenic fragments, where there is no change in the respective function of the polypeptides or variants, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Claim Rejections - 35 USC § 103
4.	Claims 28, 39 and 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al., (WO 2000021983  published April 2000; priority to October 1998) and Cole (WO 2002074903 published Sept, 2002; priority to Feb. 2001) in view of Reed et al., (US Pat Pub 2007/0141087 published June 2007, priority to Sept. 1995).
The claims are drawn to a device for assaying for the presence of antibodies in a sample from a subject, wherein the antibodies bind to epitopes of Mycobacterium tuberculosis antigens, wherein the device comprises four or more isolated polypeptides or antigenic fragments or variants thereof, wherein the polypeptides comprise polypeptides selected from the group consisting of SEQ ID NOs:1, 3, 5, 7, 9, 11, 13, and 15, wherein the variants have at least 90% identity to SEQ ID NOs:1, 3, 5, 7, 9, 11, 13, or 15 where the four or more isolated polypeptides or antigenic fragments or variants thereof are linked to an affinity tag sequence.
Andersen et al., and Cole have been discussed above as teaching a device for assaying for the presence of antibodies in a sample from a subject, wherein the antibodies bind to epitopes of Mycobacterium tuberculosis antigens, wherein the device comprises four (SEQ ID NOs:1 and 13 taught by Andersen et al., and SEQ ID NO:3 taught by Cole), antigenic fragments (SEQ ID NOs: 11 taught by Cole or variants (SEQ ID NO:1 taught by Cole).  Based upon the definition of antigenic fragment Cole teach an antigenic fragment, variant and polypeptide.  
Reed et al., teach Compounds and methods for diagnosing tuberculosis are disclosed. The compounds provided include polypeptides that contain at least one antigenic portion of one or more M. tuberculosis proteins, and DNA sequences encoding such polypeptides. Diagnostic kits containing such polypeptides or DNA sequences and a suitable detection reagent may be used for the detection of M. tuberculosis infection in patients and biological samples [abstract].  Variants may also, or alternatively, contain other modifications, including the deletion or addition of amino acids that have minimal influence on the antigenic properties, secondary structure and hydropathic nature of the polypeptide. For example, a polypeptide may be conjugated to a signal (or leader) sequence at the N-terminal end of the protein which co-translationally or post-translationally directs transfer of the protein. The polypeptide may also be conjugated to a linker or other sequence for ease of synthesis, purification or identification of the polypeptide (e.g., poly-His), or to enhance binding of the polypeptide to a solid support [para. 0373]; teaching claim 39.  The antigens in Example 5, were expressed in E. coli and purified using a hexahistidine tag; teaching claim 40. The reactivity of these antigens with both M. tuberculosis positive and negative sera was examined by ELISA as described above [para. 0491].
The antigens described herein are “antigenic.” More specifically, the antigens have the ability to react with sera obtained from an M. tuberculosis-infected individual. Reactivity may be evaluated using, for example, the representative ELISA assays described herein, where an absorbance reading with sera from infected individuals that is at least three standard deviations above the absorbance obtained with sera from uninfected individuals is considered positive [para. 0379]. Portions and other variants of M. tuberculosis antigens may be generated by synthetic or recombinant means. Synthetic polypeptides having fewer than about 100 amino acids, and generally fewer than about 50 amino acids, may be generated using techniques well known in the art. For example, such polypeptides may be synthesized using any of the commercially available solid-phase techniques [para. 0381].
There are a variety of assay formats known to those of ordinary skill in the art for using one or more polypeptides to detect antibodies in a sample. In a preferred embodiment, the assay involves the use of polypeptide immobilized on a solid support to bind to and remove the antibody from the sample; thereby teaching claim 44. The bound antibody may then be detected using a detection reagent that contains a reporter group. Suitable detection reagents include antibodies that bind to the antibody/polypeptide complex and free polypeptide labeled with a reporter group (e.g., in a semi-competitive assay). Alternatively, a competitive assay may be utilized, in which an antibody that binds to the polypeptide is labeled with a reporter group and allowed to bind to the immobilized antigen after incubation of the antigen with the sample. The extent to which components of the sample inhibit the binding of the labeled antibody to the polypeptide is indicative of the reactivity of the sample with the immobilized polypeptide [para. 0394].  Preferably, the detection reagent contains a binding agent conjugated to a reporter group. Preferred reporter groups include enzymes, substrates, cofactors, inhibitors, dyes, radionuclides, luminescent groups, fluorescent groups, biotin and colloidal particles. The conjugation of binding agent to reporter group may be achieved using standard methods known to those of ordinary skill in the art. Common binding agents may also be purchased conjugated to a variety of reporter groups from many commercial sources [para. 0400].  The solid support may be any solid material known to those of ordinary skill in the art to which the antigen may be attached. For example, the solid support may be a test well in a microtiter plate or a nitrocellulose or other suitable membrane. Alternatively, the support may be a bead or disc, such as glass, fiberglass, latex or a plastic material such as polystyrene or polyvinylchloride [para. 0395]; teaching claim 45.  Spectroscopic methods may be used to detect dyes, luminescent groups and fluorescent groups. Biotin may be detected using avidin, coupled to a different reporter group (commonly a radioactive or fluorescent group or an enzyme); thereby teaching claims 42-43. Enzyme reporter groups may generally be detected by the addition of substrate (generally for a specific period of time), followed by spectroscopic or other analysis of the reaction products [para. 0401]. In a related embodiment, the assay is performed in a rapid flow-through or strip test format, wherein the antigen is immobilized on a membrane, such as nitrocellulose; teaching claims 44. In the flow-through test, antibodies within the sample bind to the immobilized polypeptide as the sample passes through the membrane [para. 403].  The antigen was tested in an indirect ELISA using commercially available provided streptavidin-horseradish peroxidase [para. 0486]. 
Therefore, Reed et al., provides devices and methods for using polypeptides to diagnose tuberculosis. In this aspect, methods are provided for detecting M. tuberculosis infection in a biological sample, using multiple polypeptides, in combination. In embodiments in which multiple polypeptides are employed, polypeptides, such as the 38 kD antigen described in Andersen et al., are known in the art [para. 0392, 0389 and 0482].
Accordingly, it would have been prima facie obvious at the time of applicants’ invention to apply Reed et al’s diagnostic tools to Andersen et al’s and Cole’s device and polypeptides in order to provide diagnostics using Andersen’s and Cole’s polypeptides to diagnosis tuberculosis infections in biological samples. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the polypeptides when Reed et al., explicitly teaches the incorporations of Andersen’s and Cole’s polypeptides where Andersen et al., teach that several polypeptides are recognized by human tuberculosis antisera.  Furthermore, no more than routine skill would have been required to incorporate Reed’s techniques using commercially available reagents and well-known device components to provide a  diagnostic device for diagnosing an infection with a virulent Mycobacterium.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a device comprising four or more polypeptides, variants or antigenic fragments, where there is no change in the respective function of the polypeptides, fragments or variants, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 



Response to Arguments
5.	Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive. 
Applicant amended claim 28 to require that a device that comprises at least four isolated polypeptides or antigenic fragments or variants thereof, wherein the polypeptides comprise polypeptides selected from the group consisting of SEQ ID NOS:1, 3, 5, 7, 9, 11, 13, and 15, wherein the variants have at least 90% identity to SEQ ID NOS:1, 3, 5, 7, 9, 11, 13, or 15.
Applicants assert that Andersen et al. and Cole et al., fail to disclose or suggest use of at least four of the polypeptides or antigenic fragments or variants thereof as presently claimed, wherein the variants have at least 90% identity. 
Therefore, Applicants attention is directed to claim 28.  The claims require the device’s polypeptide “comprises four or more isolated polypeptides or antigenic fragments or variants thereof..”. While the claim define the polypeptides comprise polypeptides selected from the group consisting of SEQ ID NOs: 1, 3, 5, 7, 9, 11, 13, and 15,  and the variants having at least 90% identity to SEQ ID NOs:1, 3, 5, 7, 9, 11, 13, or 15; the claim does not limit the antigenic fragments to any sequence identity percentages. At best, the instant specification para. 0082 defines “ antigenic fragment as 
“An antigenic fragment is a polypeptide having an amino acid 
sequence that entirely is the same as part but not all of the amino 
acid sequence of one of the aforementioned Mycobacterium tuberculosis polypeptides. The antigenic fragment can be "free-standing," or comprised
 within a larger polypeptide of which they form a part or region, most preferably as a single continuous region.”

Therefore Andersen et al., teach SEQ ID NO: 30 is 100% identical to SEQ ID NO: 1 and SEQ ID NO: 149 is 100% identical to SEQ ID NO: 13 meeting the limitation of selected polypeptides; while Cole et al., teach 100% identity to SEQ ID NO:3 meeting the limitation of selected polypeptides, 99.5% identity to SEQ ID NO:1 meeting the limitations of a variant or antigenic fragment; and SEQ ID NO:11 meets the limitations of an antigenic fragment.  The percent sequence identity does not limit the definition on an antigenic fragment. Accordingly, Andersen et al., in view of Cole et al., teach a device for assaying for the presence of antibodies in a sample from a subject, wherein the antibodies bind to epitopes of Mycobacterium tuberculosis antigens, wherein the device comprises four or more isolated polypeptides or antigenic fragments or variants thereof, wherein the polypeptides comprise polypeptides selected from the group consisting of SEQ ID NOs:1, 3,  and 13, variants having at least 90% identity to SEQ ID NOs:1, or antigenic fragment with SEQ ID NO:11. Thus, applicants argument is not persuasive and the rejection is maintained. 

New Grounds of Rejection Necessitated By Applicants Amendments
Claim Rejections - 35 USC § 103
6.	Claims 28, 39 and 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al., (WO 2000021983  published April 2000; priority to October 1998) and Cole (WO 2002074903 published Sept, 2002; priority to Feb. 2001) in view of CN102718848 published 10-2012; priority to June 2012) and Reed et al., (US Pat Pub 2007/0141087 published June 2007, priority to Sept. 1995).
The claims are drawn to a device for assaying for the presence of antibodies in a sample from a subject, wherein the antibodies bind to epitopes of Mycobacterium tuberculosis antigens, wherein the device comprises four or more isolated polypeptides or antigenic fragments or variants thereof, wherein the polypeptides comprise polypeptides selected from the group consisting of SEQ ID NOs:1, 3, 5, 7, 9, 11, 13, and 15, wherein the variants have at least 90% identity to SEQ ID NOs:1, 3, 5, 7, 9, 11, 13, or 15 where the four or more isolated polypeptides or antigenic fragments or variants thereof are linked to an affinity tag sequence.
Andersen et al., and Cole have been discussed above as teaching a device for assaying for the presence of antibodies in a sample from a subject, wherein the antibodies bind to epitopes of Mycobacterium tuberculosis antigens, wherein the device comprises four (SEQ ID NOs:1 and 13 taught by Andersen et al., and SEQ ID NO:3 taught by Cole), antigenic fragments (SEQ ID NOs: 11 taught by Cole or variants (SEQ ID NO:1 taught by Cole).  Based upon the definition of antigenic fragment Cole teach an antigenic fragment, variant and polypeptide.  
Furthermore, CN102718848 teach a mycobacterium tuberculosis specific marker Rv 3120. The recombinant protein comprises an amino acid sequence as shown in SEQ ID NO.1 [abstract]. The mycobacterium tuberculosis immunodominant antigen Rv 3120 is applied to the cellular immunological diagnosis of tuberculosis, and has relatively high sensibility; additionally,  the mycobacterium tuberculosis immunodominant antigen Rv 3120 has the advantages of faster performance, safety and reliability [abstract]. CN102718848 provide a detection kit with mycobacterium tuberculosis Rv3120 recombinant protein, and its specific antibody [Summary of Invention]. CN102718848 provide the novel tuberculosis diagnostic reagent, and it contains said mycobacterium tuberculosis Rv3120 recombinant protein  [Summary of Invention].  CN102718848 teach the Rv3120 specific antigens can be applied to diagnosis of tuberculosis; and be the T cellular targets antigen with activity that is stronger, be used for the diagnosis, have higher susceptibility; and be quicker, safer and more reliable [Summary of Invention].  

Alignment of SEQ ID NO:11
BAQ95709
ID   BAQ95709 standard; protein; 353 AA.
XX
AC   BAQ95709;
XX
DT   21-NOV-2013  (first entry)
XX
DE   Mycobacterium tuberculosis Rv3120 recombinant protein, SEQ ID 1.
XX
KW   Rv3120 protein; Thioredoxin; Trx protein; fusion protein;
KW   protein production; recombinant protein.
XX
OS   Mycobacterium tuberculosis.
OS   Chimeric.
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Region          1..153
FT                   /note= "Region comprising the Trx, S and His tags"
FT   Region          154..353
FT                   /note= "Mycobacterium tuberculosis Rv3120 protein"
XX
CC PN   CN102718848-A.
XX
CC PD   10-OCT-2012.
XX
CC PF   01-JUN-2012; 2012CN-10179661.
XX
PR   01-JUN-2012; 2012CN-10179661.
XX
CC PA   (USJT ) UNIV SHANGHAI JIAOTONG.
XX
CC PI   Sun Z,  Wang H,  Yu X,  Zhang S,  Zhao J;
XX
DR   WPI; 2013-U42355/74.
DR   N-PSDB; BAQ95710.
XX
CC PT   New recombination protein of Mycobacterium tuberculosis Rv3120 having 
CC PT   specified amino acid sequence, useful for decocting or diagnosing 
CC PT   tuberculosis.
XX
CC PS   Claim 1; SEQ ID NO 1; 15pp; Chinese.
XX
CC   The present invention relates to a novel Mycobacterium tuberculosis 
CC   Rv3120 recombinant protein (BAQ95709) which is useful for diagnosing 
CC   tuberculosis. The Rv3120 recombinant protein comprises a wild-type Rv3120
CC   protein with a Trx tag, a S tag and a His tag. The invention further 
CC   provides: (1) a nucleotide sequence (BAQ95710) encoding the Rv3120 
CC   recombination protein; (2) a plasmid comprising the nucleotide of (1); 
CC   and (3) a method for preparing the Rv3120 recombinant protein.
XX
SQ   Sequence 353 AA;

Query Match             100.0%;  Score 1063;  DB 20;  Length 353;
Best Local Similarity   100.0%;   Matches  200;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSPSPSALLADHPDRIRWNAKYECADPTEAVFAPISWLGDVLQFGVPEGPVLELACGRSG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        154 MSPSPSALLADHPDRIRWNAKYECADPTEAVFAPISWLGDVLQFGVPEGPVLELACGRSG 213

Qy        61 TALGLAAAGRCVTAIDVSDTALVQLELEATRRELADRLTLVHADLCSWQSGDGRFALVLC 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       214 TALGLAAAGRCVTAIDVSDTALVQLELEATRRELADRLTLVHADLCSWQSGDGRFALVLC 273

Qy       121 RLFWHPPTFRQACEAVAPGGVVAWEAWRRPIDVARDTRRAEWCLKPGQPESELPAGFTVI 180
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       274 RLFWHPPTFRQACEAVAPGGVVAWEAWRRPIDVARDTRRAEWCLKPGQPESELPAGFTVI 333

Qy        181 RVVDTDGSEPSRRIIAQRSL 200
              ||||||||||||||||||||
Db        334 RVVDTDGSEPSRRIIAQRSL 353

Therefore, Reed et al., as previously discussed, provides devices and methods for using polypeptides to diagnose tuberculosis. In this aspect, methods are provided for detecting M. tuberculosis infection in a biological sample, using multiple polypeptides, in combination. In embodiments in which multiple polypeptides are employed, polypeptides, such as the 38 kD antigen described in Andersen et al., and the antigens of Cole et al., are known in the art [para. 0392, 0389 and 0482].
Accordingly, it would have been prima facie obvious at the time of applicants’ invention to apply Reed et al’s diagnostic tools to Andersen et al’s and Cole’s device and polypeptides taught by Andersen, Cole and CN102718848  in order to provide diagnostics using Andersen’s, Cole’s  and CN102718848 polypeptides to diagnosis tuberculosis infections in biological samples in a quick, reliable and safe manner.
One of ordinary skill in the art would have a reasonable expectation of success by incorporating the polypeptides when Reed et al., explicitly teaches the incorporations of Andersen’s, Cole’s and CN102718848 polypeptides where Andersen et al., teach that several polypeptides are recognized by human tuberculosis antisera. Moreover, CN102718848 teach a mycobacterium tuberculosis specific marker which has relatively high sensibility.  Furthermore, no more than routine skill would have been required to incorporate Reed’s techniques using commercially available reagents and well-known device components to provide a  diagnostic device for diagnosing an infection with a virulent Mycobacterium.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a device comprising four or more polypeptides, variants or antigenic fragments, where there is no change in the respective function of the polypeptides, fragments or variants, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Conclusion
7.	No claims allowed.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645